Citation Nr: 0105878	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Stephen G. Allen, Attorney



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to December 
1981.  He died on December [redacted], 1997.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1999 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that, in November 1999, the appellant's 
representative stated that she wished to appeal additional 
issues which were not certified by the RO as in appellate 
status.  Those matters are addressed below.
 
The representative has stated that the appellant wishes to 
appeal the denial of a claim by the veteran of entitlement to 
service connection for multiple sclerosis (MS).  However, a 
review of the claims reveals that the veteran did not, during 
his lifetime, ever file a claim for service connection for 
MS.  In any event, the United States Court of Appeal for 
Veterans Claims (Court) has held that a veteran's claim for 
disability compensation does not survive his death but rather 
dies with him, and that the only claims which survivors of a 
veteran may assert are those specifically provided by law.  
See Vda. de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

The representative has also stated that the appellant wishes 
to appeal the RO's refusal to recognize a letter from the 
administrator of the veteran's estate as a notice of 
disagreement with the rating decision of November 1997, which 
denied the veteran's claims of entitlement to an increased 
evaluation for a service connected back disorder and 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.  As noted above, however, such claims died with 
the veteran and no other party has standing to appeal the 
determinations made by the RO with respect to those claims.  
Vda. de Landicho.

The representative has also stated that the appellant wishes 
to appeal rating decisions of April 1982, August 1994, and 
November 1997, which, he says, denied claims by the veteran 
of entitlement to service connection for MS.  As noted above, 
however, the veteran did not file a claim for service 
connection for MS, and, even if he had, his surviving spouse 
could not appeal the denial of such a claim by the deceased 
veteran.  Vda. de Landicho.

The representative has also stated the appellant wishes to 
appeal a rating decision of July 13, 1998.  The Board notes 
that, by letter dated July 13, 1998, the RO notified the 
appellant that she was entitled to death pension for the 
month of January 1998, but that, as of December 1, 1998, her 
income exceeded the limit for a surviving spouse with no 
dependents.  The representative has not indicated that the 
appellant disagrees with that determination.  The RO's letter 
of July 13, 1998, also notified the appellant that no accrued 
benefits and no service connected death benefits were due to 
her.  Entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits are 
issues currently on appeal.  The Board, therefore, finds that 
there are no determinations made by the RO on July 13, 1998, 
with which the appellant has disagreed which are not in 
appellate status.

The representative has also stated that the appellant wishes 
to appeal the denial of burial benefits.  On April 17, 2000,  
the RO notified Milward Funeral Directors that their claim 
for service connected burial benefits was denied.  Any notice 
of disagreement with that determination may not be filed with 
the Board but must be filed with the RO within the time 
allowed by law.  See 38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996).

Finally, the appellant's representative has stated that she 
wishes to appeal the RO's statement that her claim of 
entitlement to service connection for the cause of the 
veteran's death is not well grounded.  That claim is in 
appellate status and will be considered by the Board.  In any 
event, the requirement that a claimant submit a "well 
grounded" claim was eliminated by a recently enacted 
statute. See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-97 (2000) (to be 
codified at 38 U.S.C. § 5103A).

For the reasons stated, the Board does not at this time have 
jurisdiction over any claims by the appellant except those 
listed on the first page of this decision.


REMAND

The Board notes that, in June 2000, the RO notified the 
appellant and her representative that her appeal was being 
certified to the Board and that, under 38 C.F.R. § 20.1304(a) 
(2000), she had 90 days to submit additional evidence.  In 
September 2000, additional evidence was received by the Board 
from the appellant, and she did not waive review of the 
additional evidence by the agency of original jurisdiction.  
This case must, therefore, be remanded to the RO for review 
of the additional evidence and issuance of a supplemental 
statement of the case.  38 C.F.R. § 20.1304(c).

The Board also notes that the appellant's representative has 
alleged that a change in the veteran's military occupation in 
1970 is relevant to the appellant's claims.  While this case 
is in remand status, therefore, the veteran's service 
personnel records should be secured.


Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should attempt to obtain the 
veteran's service personnel records.  
In the event that such records are not 
obtained, the RO should comply with 
the notice provisions of the Veterans 
Claims Assistance Act of 2000.

2. The RO should review the additional evidence 
submitted to the Board in September 2000 and 
then readjudicate the appellant's claims. If the 
decision remains adverse to the appellant, she 
and her representative should be provided with 
an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The 
case should then be returned to the Board for 
further appellate consideration, if otherwise in 
order.  

The purpose of this REMAND is to afford the appellant due 
process of law.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the appellant unless she receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



